Perkins, J.
Peter Little sued Joel Epperly for money-paid to his use. Epperly denied the cause of action. Trial, and judgment for the plaintiff.
The facts appearing in evidence were, that one Isaac Torrey had a judgment against Philip Stiggleman, Valentine Wood, Daniel Clevinger and Peter Little, upon which Joel Epperly became replevin-bail. Upon this judgment an execution issued, and the money was collected from the defendant, Little. There was nothing upon the face of the judgment or execution showing that any one of the judgment-debtors stood in the relation of surety in the original debt.
It appeared in evidence, however, in this case, that Stiggleman was the principal debtor, and that Wood, Clevinger, and Little were sureties; that Epperly, the replevinbail, purchased hogs of Stiggleman, and agreed to pay for them by paying the judgment in question; and that he told Little that should he be compelled to pay it, he, Epperly, would repay him. Little did, as we have seen, pay the judgment on execution, and having done so, brought this suit on the above-stated promise of Epperly.
There was no evidence that any of the parties were insolvent.
We think this action can not be sustained. Little has paid a debt for his principal, Stiggleman. He did not pay it upon the request of Epperly. Had he, there would have been more plausibility in this suit. Nor did he originally become security for Stiggleman on any pr.omise of Epperly to indemnify him in case of loss.
Little can recover of Stiggleman the amount he has paid for him; but we see no ground for his proceeding against Epperly. The latter had simply told him that if he had to pay a debt for which he had previously voluntarily become bound, he would repay him. There is no discoverable consideration for the promise. If regarded as a promise to pay the debt of another, it lacks written evidence.
Suppose Epperly, without Stiggleman s permission, should pay Little. Would such payment operate to discharge *422Epperly from Ms liability to Stiggleman for the purchase-money of the hogs? It seems to us it would not.
O. P. Morton and J. M. Wilson, for the appellant.
J. B. Julian, for the appellee.
We think the judgment below must be reversed with costs.
Per Curiam. — The judgment is reversed with costs. Cause remanded, &c.